Citation Nr: 0926103	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to service-connected post-traumatic stress 
disorder and/or diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1969 to June 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant is seeking service connection for hypertension.  
He contends that this condition is secondary to his service-
connected posttraumatic stress disorder (PTSD) and/or his 
service-connected diabetes mellitus, type II.

In August 2008, the Board remanded the claim at issue herein 
because the evidence of record did not include a 
determination of whether the appellant's hypertension was 
caused or had been aggravated by the appellant's service-
connected PTSD or his service-connected diabetes mellitus, 
type II.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The August 2008 Board remand directed the RO to conduct 
further development including scheduling the appellant for a 
VA examination.

In January 2009, the appellant underwent a VA examination to 
determine whether his hypertension was caused or aggravated 
by his service-connected PTSD or diabetes mellitus, type II.  
As a result of this examination, the examiner opined:

[The appellant's hypertension] is less 
as likely as not caused by his PTSD or 
diabetes.  There is no literature to 
support cause of [hypertension] from 
eithe [sic] of the aforementioned 
diagnosis [sic].  Diabetes does increase 
[the appellant's] risk for [coronary 
artery disease] but does not cause 
[hypertension].  PTSD left 'untreated' 
has been associated with other diseases.  
However, I could not find sufficient 
evidence of direct effect or cause of 
[hypertension] with treated persons with 
PTSD in the literature. (emphasis added)

The examiner's opinion clearly addresses whether the 
appellant's service-connected disabilities caused the 
appellant's hypertension, but the opinion fails to address 
the issue of aggravation.  Under these circumstances, the 
Board finds that the RO has not complied with the Board's 
August 2008 remand in providing the appellant a VA 
examination in order to determine whether his hypertension 
was caused or aggravated by one of his service-connected 
disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that compliance is neither optional nor 
discretionary).  Where the remand orders of the Board are not 
fully implemented, the Board itself errs in failing to insure 
compliance.  Id.  Thus, the RO must obtain from the same 
examiner an opinion as to whether the appellant's service-
connected PTSD and/or diabetes mellitus, type II, caused or 
aggravated his hypertension.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the 
appellant identify all VA and non-VA 
medical providers who have treated him 
for his hypertension, PTSD, and diabetes 
mellitus, type II, since the May 2009 
supplemental statement of the case.  The 
RO must then obtain copies of the related 
treatment records that are not already in 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO must then obtain a clarifying 
opinion from the examiner who conducted 
the January 2009 VA examination as to 
whether the appellant's hypertension was 
aggravated by the appellant's service-
connected PTSD and/or diabetes mellitus, 
type II, to include whether any medication 
prescribed for the appellant's PTSD and/or 
diabetes mellitus, type II, aggravated the 
appellant's hypertension.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

If the examiner who provided the 
January 2009 VA opinion is unavailable 
or unable to provide the requested 
opinion, the RO must provide the claims 
file to an appropriate VA physician for 
a new VA opinion.  The claims file must 
be made available to and reviewed by 
the physician in conjunction with the 
requested opinion.  After a review of 
the evidence of record, the physician 
must render an opinion as to whether 
the appellant's service-connected PTSD 
and/or diabetes mellitus, type II, 
aggravated his hypertension; to include 
consideration of medication prescribed 
for the appellant's service-connected 
PTSD and/or diabetes mellitus, type II.  
If another examination is necessary to 
provide the requested opinion, the 
appellant must be afforded another 
examination.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.


3.  If another examination is necessary, 
the RO must notify the appellant that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the appellant does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must then re-adjudicate the 
appellant's service connection claim for 
hypertension, secondary to PTSD and/or 
diabetes mellitus, type II, including 
consideration of all of the additional 
evidence received since the May 2009 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




